Citation Nr: 0200931	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  00-04 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

The propriety of the initial noncompensable evaluation 
assigned for residuals of a shell fragment wound of the right 
foot.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 to January 
1946.

This appeal arises from a November 1999 rating decision in 
which the RO granted service connection for residuals of a 
shell fragment wound of the right foot and assigned a 
noncompensable evaluation.  

The veteran provided testimony at a video-conference hearing 
before the undersigned Member of the Board of Veterans' 
Appeals (Board) in October 2001.  A transcript of the hearing 
is of record.  The veteran indicated at the hearing that he 
was seeking service connection for meningitis.  This issue 
has not been developed for appellate review and is referred 
back to the RO for appropriate action.

The Board notes that the RO adjudicated the claim as one for 
an increased rating (IR).  However, in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (Court)-formerly, the United States Court of 
Veterans Appeals-in Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has recharacterized the issue on appeal as 
involving the propriety of the initial evaluation assigned.

The Board further notes that in an August 2001 rating 
decision, the RO denied entitlement to service connection for 
tinnitus and a right ankle condition and determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for malaria.  At 
the October 2001 video-conference hearing, the veteran 
indicated that he disagreed with the RO's decisions in the 
August 2001 rating decision.  The Board construes the 
veteran's statement as a timely notice of disagreement (NOD) 
regarding the issues of entitlement to service connection for 
tinnitus and a right ankle condition and whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for malaria. Accordingly, 
the Board is required to remand these issues to the RO for 
issuance of a statement of the case (SOC).  


REMAND

The veteran contends, in effect, that the shell fragment 
wound of the right foot is more disabling than currently 
evaluated and that it should receive a compensable 
evaluation. After a preliminary review of the claims file, 
the Board finds that a remand is warranted.

The veteran's service personnel record reflects that he 
served as a light machine gunner and that his decorations 
include the Purple Heart Medal. 

The service medical records reveal that in February 1945, the 
veteran was admitted to the hospital for treatment of 
multiple shrapnel wounds which included his right arm, right 
leg, right knee, left heel and head.  There was no specific 
indication of injury to the right ankle.

In April 1999, the veteran filed a claim for service 
connection for shrapnel wounds of the right foot and 
indicated that he had received medical treatment at the VA 
Medical Center (VAMC) in Lebanon, Pennsylvania.  

In an April 1999 statement, the RO noted that it could not 
find any records of medical treatment from the VAMC in 
Lebanon. 

The veteran underwent VA examinations of the feet and muscles 
in June 1999.  At that time, a VA radiology report indicated 
that there was a small radiopaque foreign body in the medial 
aspect of the right mid foot, just medial to the first 
cuneiform.  Following the VA examination of the muscles, the 
examiner's impression was tenderness of the heel pad on the 
right with residual pain from shrapnel at the heel area. 
Following the VA examination of the feet, the examiner's 
impression was shrapnel injury without pain and decreased 
motion of the ankle, specifically related to the shrapnel 
injury. 

Furthermore, the veteran testified at an October 2001 video-
conference hearing before the undersigned Member of the Board 
that he has trouble walking with his right foot and that 
there is a scar which is tender to the touch at the site of 
the shrapnel wound.  He stated that he has received 
orthopedic shoes from the VAMC in Lebanon and that he sees a 
foot doctor there once a year.  He indicated that he saw the 
foot doctor approximately six months ago and that he would 
see him again in December 2001.  

The most current VA rating examination of record is dated in 
June 1999.  As noted above, the veteran has indicated that 
his right foot condition has increased in severity and that 
he has received medical treatment for his right foot since 
the June 1999 VA examination.  Accordingly, the Board finds 
that based on the veteran's allegations of an increase in the 
severity of his service-connected disorder and the fact that 
the last VA examination of record was conducted in 1999, the 
veteran should be afforded a VA examination to determine the 
current nature and severity of his service connected right 
foot disorder.  In this regard, it is noted that at the time 
of that examination, a number of disorders involving the foot 
were diagnosed, to include pes planus, hallux limitus, hallux 
abductovalgus, and peripheral neuropathy due to diabetes 
mellitus.  To the extent possible, symptoms caused by these 
nonservice-connected disorders must be distinguished from 
those attributable to the service-connected residuals of 
shell fragment wound of the right foot, so that the disorder 
may be properly rated.  

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board further notes that the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) has 
held that, when a veteran alleges he suffers pain due to a 
service-connected musculoskeletal disability in which the 
degree of disability is based on consideration of limitation 
of motion, an examiner's report should include an assessment 
of the degree of functional loss, if any, due to pain, 
weakened movement, excess or premature fatigability or 
incoordination, to include with activity or repeated use, 
and/or during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
205-207 (1995).  See also 38 C.F.R. §§ 4.40, 4.45 (2001).

Also, since the veteran's notice of disagreement expressed 
dissatisfaction with the initial rating decision granting 
service connection for residuals of a shell fragment wound to 
the right foot, the veteran's claim must be considered 
pursuant to the provisions of Fenderson, supra.

Regarding the issues of entitlement to service connection for 
tinnitus and a right ankle condition and whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for malaria, the Board 
notes that the veteran's October 2001 statement of 
disagreement is a timely NOD regarding those issues.  
Accordingly, the Board is required to remand these three 
issues to the RO for issuance of a statement of the case 
(SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999). 

Under the circumstances, the case is REMANDED to the RO for 
the following action:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
medical treatment of the veteran's 
service-connected shell fragment wound of 
the right foot.  If any requested records 
are unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file and the 
veteran and his representative so 
notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do 
so before arranging for him to undergo 
examination.

2.  After associating with the claims 
file all evidence received pursuant to 
the above-requested development, the 
veteran should also be afforded a VA 
examination by an appropriate specialist 
to determine the present severity of his 
service-connected shell fragment wound of 
the right foot.  The entire claims 
folder, to include a complete copy of 
this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
appropriate tests and studies, to include 
X-rays and range of motion studies (the 
latter expressed in degrees, with normal 
ranges provided for comparison purposes) 
should be conducted, and all clinical 
findings should reported in detail.

The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right foot.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion.  The physician 
should also comment upon the effects 
of the service-connected shell fragment 
wound of the right foot upon his ordinary 
activity and how it impairs him 
functionally.  The wound scar should be 
adequately described, including whether 
it is tender or impairs foot function.  

It is also requested that the examiner 
distinguish, to the extent possible, 
between the symptoms attributable to the 
service-connected foot disorder, and any 
linked to nonservice-connected 
disability(ies), including pes planus and 
peripheral neuropathy due to diabetes 
mellitus.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (was codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

5.  After completing all requested 
development, and after undertaking any 
additional development deemed warranted 
by the record, the RO should readjudicate 
the claims in light of all relevant 
evidence of record, and all pertinent 
legal authority, to include consideration 
of functional loss due to pain and other 
factors, cited above. In adjudicating the 
issue of the proper rating warranted for 
service-connected shell fragment wound of 
the right foot during the appeal period, 
the RO should consider whether separate 
ratings could be assigned for separate 
periods of time based on the facts 
found-a practice known as "staged 
ratings."  See Fenderson, supra.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

6.  If the benefit sought on appeal 
continues to be denied, the veteran (and 
his representative) should be furnished 
an appropriate Supplemental Statement of 
the Case and be given an opportunity to 
submit additional evidence and/or 
argument in response thereto before the 
claim file is returned to the Board for 
further appellate consideration.  

7.  Lastly, the RO should issue a 
statement of the case with regard to the 
issues of entitlement to service 
connection for tinnitus and a right ankle 
condition and whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for malaria.  If, and only if, 
the veteran completes his appeal by 
filing a timely substantive appeal on the 
aforementioned issue(s) should this 
claim(s) be returned to the Board.  See 
38 U.S.C.A. § 7104(a) (West 1991).

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




